This is an endeavor to file a second motion for a rehearing based upon a nunc pro tunc judgment correcting a deficient record as shown upon the original hearing of this cause in this court. A supplemental transcript filed prior to the motion for a rehearing failed to contain such orders.
Upon the nunc pro tunc hearing, such orders were made to speak the truth. We see no notice of appeal present relative to such pro tunc proceedings, nor does there appear any notice of appeal in any of the transcripts. Without such notice, we have no jurisdiction herein.
Therefore, leave to file any further motion for a rehearing is denied. *Page 648